Exhibit 10.1.3

 

BINDING MEMORANDUM OF UNDERSTANDING

 

WHEREAS, James C. Verney (hereinafter “Verney” or “Executive”) and Western
Sizzlin Corporation, successor in interest to Austins Steaks and Saloon, Inc.
(hereinafter “WSC” or “Company”) are parties (WSC and Verney hereinafter
collectively referred to as the “Parties”) to an employment agreement effective
the 1st day of July, 2003 (hereinafter the “Employment Agreement”); and

 

WHEREAS, the Employment Agreement, incorporated herein by reference  provides
for a First Renewal Term beginning January 1, 2005; and

 

WHEREAS, the Parties have not exercised their respective options to terminate
the Employment Agreement, and the Parties desire to renew the Employment
Agreement for the First Renewal Term pursuant to the terms and conditions set
forth herein, and in the Employment Agreement, to the extent not modified
herein.

 

NOW THEREFORE, the Parties agree as follows:

 

1.             The Base Salary for the Executive will be at the annual rate of
Two Hundred and Fifty Thousand Dollars ($250,000.00) for the First Renewal Term
as defined in Section 6 of the Employment Agreement (calendar year 2005).

 

2.             The Bonus Fund established by Section 2 of the Employment
Agreement shall not exceed One Hundred and Twenty-five Thousand Dollars
($125,000.00), an amount equal to 50% of the Base Salary for Executive.

 

3.             The Performance Target as defined in Section 2 of the Employment
Agreement shall consist of:

 

The Company reports, in 2005, Income Before Tax (as established by the Company’s
audited financial statements) an amount equal to the amount budgeted for Income
Before Tax for the year 2005.

 

Notwithstanding anything in the Employment Agreement to the contrary, failure to
complete the following objectives shall preclude the grant of a bonus in any
amount for the year 2005, without regard to whether 80%, 100% or 120% of the
Performance Target has been achieved:

 

a.             Complete consumer research for the updated Great American
concept;

 

--------------------------------------------------------------------------------


 

b.             Develop plans for a prototype Great American restaurant;

 

c.             Complete and open for business one prototype Great American
Buffet Restaurant, under the Joint Venture vehicles or otherwise, and begin
construction on a second prototype Great American Buffet Restaurants, under the
Joint Venture vehicles or otherwise;

 

d.             Develop and implement minimal standards for food and beverage for
the existing Western Sizzlin and Great American concepts;

 

e.             Develop plans for sale of franchises for the Great American
concept.

 

With regard to the plans and standards Executive is required to develop in
paragraphs 3.d., and e., Executive shall submit said plans for approval to the
Board of Directors of the Company and will take such steps necessary to further
develop said plans as may be reasonably requested by the Board. However,
approval of said plans shall not be required for eligibility for the grant of a
bonus.

 

4.             The Housing Allowance referred to in Section 4 of the Employment
Agreement expires as of December 31, 2004 and shall not be continued during the
First Renewal Term.

 

5.             There shall be no changes to any other benefits set forth in
Section 4 of the Employment Agreement during the First Renewal Term.

 

6.             In addition to stock options provided in Section 5(b) of the
Employment Agreement, the Company shall grant Executive 100,000 options
following the 2005 annual meeting of the Shareholders of WSC. These options
shall vest and be governed by Section 5(b) of the Employment agreement, except
that the exercise price for these options shall be the fair market value per
share of Company common stock on the date of the option grant. The grant of the
option shall be evidenced by a separate written stock option agreement
containing the provisions described in Section 5(b), (except that the exercise
price). The options shall be governed in all other respects by a Key-employee
Incentive and Non-qualified Stock Option Plan to be adopted by the Company upon
approval of the Board of Directors.

 

7.             The Employment Agreement is confirmed and ratified in all other
respects.

 

--------------------------------------------------------------------------------


 

Dated this 4th day of January, 2005.

 

 

JAMES C. VERNEY

 

 

 

/s/ James C. Verney

 

 

 

 

 

 

WESTERN SIZZLIN CORPORATION

 

 

 

By:

/s/ Paul C. Schorr, III

 

 

 

 

 

 

Its:

Chairman

 

 

--------------------------------------------------------------------------------